Citation Nr: 1104645	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  06-23 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1972 
and from April 1988 to September 2004. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in October 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. The rating decision granted service connection 
for headaches with an evaluation of 0 percent, effective October 
1, 2004.

The Veteran testified at a Board hearing before the undersigned 
in September, 2007 in Wichita, Kansas.

The issues of entitlement to service connection for a left 
thumb disability and for a right hip disability have been 
raised by an April 2009 statement from the Veteran but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

In a February 2009 Board decision, the Board asked that a VA 
medical examiner comment on whether the Veteran's headaches cause 
prostrating attacks, and, if so, the frequency of such attacks. 
In doing so, the Board defined "prostration" as "extreme 
exhaustion or powerlessness." The Board also asked that the 
examiner comment on the extent, if any, these headaches impair 
the Veteran's ability to work. The examiner was asked to include 
the rationale for all opinions expressed. See Stegall v. West, 11 
Vet. App. 268 (1998) (stating that remand by the Board confers on 
the claimant, as a matter of law, the right to substantial 
compliance with the remand orders).

Substantial compliance did not occur. A March 2009 examination 
report states that the Veteran said he had to go home early from 
work on several occasions due to flare-ups in his headaches. 
However, the examiner did not opine as to the extent the 
headaches impair the Veteran's ability to work. Further, the 
examiner concluded that the headaches do not cause prostrating 
attacks. No rationale for this conclusion is provided. 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC must ask the Veteran to 
identify all records of VA and non-VA 
health care providers who have treated 
him for headaches.  After obtaining any 
appropriate authorizations for release of 
medical information, the RO/AMC must 
obtain all relevant and previously 
unobtained records from each health care 
provider the Veteran identifies. 

a.	The Veteran should be advised that, 
with respect to private medical 
evidence, he may alternatively 
obtain the records on his own and 
submit them to the RO/AMC. 

b.	The records sought must include any 
relevant records of VA or private 
treatment created or updated after 
the most recent VA examination in 
March 2009.

2.	After waiting an appropriate time period 
for the Veteran to respond, the RO/AMC 
must schedule the Veteran for a VA 
examination by a clinician with 
appropriate expertise. The purpose of the 
examination is to determine whether the 
Veteran experiences prostrating attacks 
due to his headaches and the extent to 
which his headaches impair his ability to 
work. 

The following considerations must govern 
the examination:

a.	The claims file and a copy of this 
remand must be made available to the 
clinician, who must acknowledge 
receipt and review of these materials 
in any report generated as a result of 
this remand. 

b.	To determine the Veteran's current 
level of disability, the clinician 
must carefully review the most recent 
medical evidence associated with the 
claims folder and state all 
manifestations of the Veteran's 
headaches. 

c.	To determine whether the Veteran 
experiences prostrating attacks, the 
clinician should note that prostration 
is defined as "extreme exhaustion or 
powerlessness." 

i.	If the clinician determines that 
the Veteran does not experience 
prostrating attacks, the 
clinician must explain why 
symptoms forcing the Veteran to 
leave work and rest are not 
prostrating attacks. 

ii.	If the clinician determines 
that prostrating attacks do 
occur, the clinician must state 
how often and provide a complete 
rationale for his or her 
conclusion.

d.	To determine the extent to which the 
Veteran's headaches impair his ability 
to work, the clinician must consider 
all evidence of record related to the 
Veteran's employment, including a 
statement in the March 2009 VA 
examination that the Veteran must 
sometimes leave work early because of 
his headaches.

e.	The clinician must consider the 
Veteran's lay testimony regarding his 
symptomatology during and since 
service and determine and note in his 
or her report whether there is a 
medical basis for corroborating or 
discounting the credibility or 
reliability of the history provided by 
the Veteran.

f.	In all conclusions, the clinician must 
identify and explain the medical bases 
of his opinion with reference to the 
claims file. If the clinician is 
unable to render the requested 
opinions without resort to 
speculation, he or she must so state; 
however, a complete rationale for such 
a finding must be provided. 

3.	 To help avoid future remand, the RO/AMC 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
See Stegall, 11 Vet. App. at 271.

4.	If the benefit sought remains denied, the 
RO/AMC must provide the Veteran and his 
representative with a supplemental 
statement of the case and an appropriate 
period of time for response. 

5.	Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if 
otherwise in order. No action is required 
of the Veteran until he is notified by the 
RO/AMC. By this action, the Board intimates 
no opinion, legal or factual, as to any 
ultimate disposition warranted in this 
case. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



